Title: To George Washington from Elizabeth Nicholas Randolph, 24 October 1781
From: Randolph, Elizabeth Nicholas
To: Washington, George


                  
                     Williamsburgh Oct. 24th 1781
                  
                  Mrs Randolph’s compliments to Genrl Washington, rejoices with him on the happy termination of this grand affair.  and sincerely congratulates him on his personal safety.
                  Mrs Randolph is sorry as an individual, to be under the necessity of taking one moment of the generals time, so constantly employ’d for the public good.  but knows no other way of redress for injuries complain’d of in the inclosed.  and begs his directions how to proceed.
                  
               